Horowitz v Chen (2016 NY Slip Op 05335)





Horowitz v Chen


2016 NY Slip Op 05335


Decided on July 5, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 5, 2016

Sweeny, J.P., Acosta, Kapnick, Kahn, JJ.


1649 152242/14

[*1]Keri Horowitz, Plaintiff-Respondent,
vEthan Chen, Defendant-Appellant.


Law Offices of Michael E. Pressman, New York (Stuart B. Cholewa of counsel), for appellant.
Gersowitz Libo & Korek, P.C., New York (Michael Chessa of counsel), for respondent.

Order, Supreme Court, New York County (Robert D. Kalish, J.), entered November 24, 2015, which denied defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff snowboarder was injured when, while standing at the base of a beginner ski slope and speaking with a friend, defendant struck her while skiing at approximately 20 to 30 kilometers per hour. Although there are inherent risks in the sports of skiing and snowboarding, "participants do not consent to conduct that is reckless, intentional or so negligent as to create an unreasonably increased risk" (Pantalone v Talcott, 52 AD3d 1148, 1149 [3d Dept 2008]).
Here, the record presents triable issues as to whether defendant had engaged in reckless conduct as he skied into a crowded area at the base of a beginner's slope, which was at or near a marked safety zone, and that he did so despite his awareness of his limited abilities to safely handle such speed under the snow surface conditions presented. Furthermore, in view of the significant injuries sustained by plaintiff, reasonable inferences may be drawn that she endured a violent collision, which raises an issue as to whether the speed at which defendant was skiing was reckless under the circumstances (see Moore v Hoffman, 114 AD3d 1265 [4th Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 5, 2016
DEPUTY CLERK